DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 5/9/2022 has been entered. The previous rejection under 35 USC 112 is withdrawn in light of applicant’s response. Claims 1-19 are currently pending in this application. Claim 10 is withdrawn.

Response to Arguments
Applicant's arguments filed 5/9/2022 have been fully considered but they are not persuasive. 
With regard to applicant’s argument that the intersecting struts of McDonnell are not elongate along respective directions of elongation away from the base to respective farthest ends that are opposite the base since they run parallel to the base, the examiner disagrees. It can be seen from fig. 5a of McDonnell that the struts (28) are elongate along respective directions of elongation away from the base (the struts extend outwardly from the stud which is attached at a distance/away from the base) to respective farthest ends that are opposite the base (the struts are elongate to their farthest ends which are outward from the periphery of the base and therefore opposite the base).
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Arrows indicate the respective directions of elongation)]
    PNG
    media_image1.png
    360
    343
    media_image1.png
    Greyscale

The examiner suggests that applicant amend the claim language to specify a structural relationship between the base and the struts and/or what is encompassed by the term “opposite”.
With regard to applicant’s argument that that office action has failed to establish that the distance shown by McDonnell is in a range of 0.03 mm and 1 mm, the examiner disagrees. As shown in the previous office action, the dimension (9) shown in fig. 7 of McDonnell indicates that the distance between the tip (14) of the stud and the top surface of the struts (28) is 0.5 mm (see table shown in col. 3). Fig. 7 further shows a dimension (12) which extends from the centerline of the struts (28) to the surface of the base (10) and is 1.05 mm (see table shown in col. 3). Therefore, the distance from the outer surface boundary, which is defined by the centerline of the struts and shown in fig. 7 as the top line of dimension 12, to the tip (14), shown as the top line of dimension 9 in fig. 7, must be at least 0.5 mm, since it includes dimension (9) which is 0.5 mm and an additional small un-specified dimension between the bottom line of dimension (9) and the top line of dimension (12), which appears to be less than the 0.5 mm shown as dimension (9), and therefore lies within the claimed range of 0.03 mm to 1 mm. 
[AltContent: textbox (1.05 mm)][AltContent: textbox (0.5 mm)][AltContent: arrow][AltContent: textbox (Unspecified small distance)][AltContent: ][AltContent: connector][AltContent: connector][AltContent: oval][AltContent: oval]
    PNG
    media_image2.png
    204
    259
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    326
    520
    media_image3.png
    Greyscale


With regard to applicant’s argument that McDonnell does not teach an imaginary plane that is perpendicular to the central axes that intersects the plurality of engagement studs and the plurality of struts, the examiner disagrees. The examiner first notes that the claimed imaginary plane appears to be referring to the plane defined by the outer surface boundary (130) as shown in fig. 6 of the present application. It is clear that McDonnell meets the limitation of an imaginary plane that is perpendicular to the central axes that intersects the plurality of engagement studs and the plurality of struts, at least to the same as applicant’s (see annotated fig. 5a below).
[AltContent: arc][AltContent: connector][AltContent: textbox (imaginary plane perpendicular to the central axes and intersects stud and struts)][AltContent: connector]
    PNG
    media_image1.png
    360
    343
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 14-16, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 8,888,862 B2 to McDonnell et al. (McDonnell).
Regarding at least claim 1
McDonnell teaches a bone implant comprising a core (base; 10) having an integral anchoring structure (porous three-dimensional structure; 12) at its surface (abstract). McDonnell meets the limitations of an orthopaedic prosthetic component, comprising: a base (10), a porous three-dimensional structure (col. 2, lines 57-67 and col. 3, lines 40-47) attached to the base and configured to permit bone in-growth (abstract discloses that the structure 12 promotes bone growth), the porous three-dimensional structure including a plurality of struts (28) that are elongate along respective directions of elongation away from the base to respective farthest projected ends that are opposite the base (the struts extend outwardly from the stud which is attached at a distance/away from the base to respective farthest ends that are located outward from the periphery of the base and therefore opposite the base), the farthest projected ends defining an outer surface boundary of the porous three-dimensional structure, and an engagement stud (14 in combination with 30) extending outwardly from the outer surface boundary of the porous three-dimensional structure to an outer impact tip (26) configured to engage a patient's bone, wherein a distance is defined between the outer surface boundary and the outer impact tip, the distance being in a range of 0.03 millimeters and 1 millimeter (the distance from the outer surface boundary, which is defined by the centerline of the struts and shown in fig. 7 as the top line of dimension 12, to the tip (14), shown as the top line of dimension 9 in fig. 7, must be at least 0.5 mm, since it includes dimension (9), plus an additional small un-specified dimension between the bottom line of dimension (9) and the top line of dimension (12), which appears to be less than the 0.5 mm shown as dimension (9) – therefore the distance range of McDonnell is 0.5 mm to 1 mm which lies within the claimed range of 0.03 mm to 1 mm).
[AltContent: connector][AltContent: textbox (Dimension 12)][AltContent: connector][AltContent: textbox (Dimension 9)]
    PNG
    media_image4.png
    168
    208
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    285
    264
    media_image5.png
    Greyscale

Regarding at least claim 2
McDonnell teaches the orthopaedic prosthetic component of claim 1, wherein the engagement stud (14) includes an elongated body (30) positioned in the porous three-dimensional structure (12), and an impaction head (22) extending from the elongated body to the outer impact tip (26).  
Regarding at least claim 3
McDonnell teaches the orthopaedic prosthetic component of claim 2, wherein a slot (pores; 16 shown in fig. 4) extends through the elongated body.  
Regarding at least claim 4
McDonnell teaches the orthopaedic prosthetic component of claim 2, wherein the elongated body (30) extends from a first end attached to the base to a second distal end attached to the impaction head (fig. 5a shows that the pillar 30 extends from the base to the upper surface 22).
Regarding at least claims 5 and 6
McDonnell teaches the orthopaedic prosthetic component of claim 1, wherein the engagement stud (14) and the base (10) are a single integral component, and also that the engagement stud and the porous three-dimensional structure are a single integral component (col. 2, lines 57-67 discloses an integral anchoring structure; fig. 5b).  
Regarding at least claim 7
McDonnell teaches the orthopaedic prosthetic component of claim 1, wherein the engagement stud is one of a plurality of engagement studs (fig. 1 shows a plurality of studs) extending outwardly from the outer surface boundary of the porous three-dimensional structure (studs extend above and below the outer surface boundary as shown in annotated fig. 5a), each engagement stud having an outer impact tip configured to engage a patient's bone, wherein a distance is defined between the outer surface boundary and each outer impact tip that is in a range of 0.03 millimeters and 0.30 millimeters.  
[AltContent: arc][AltContent: arrow][AltContent: connector][AltContent: textbox (Outer surface boundary)]
    PNG
    media_image6.png
    279
    266
    media_image6.png
    Greyscale


Regarding at least claim 8
McDonnell teaches the orthopaedic prosthetic component of claim 1, wherein: the engagement stud (14) is one of a plurality of engagement studs (fig. 1 shows a plurality of studs); each engagement stud extends along a central axis, each engagement stud of a first number of engagement studs is positioned at a first rotational position about its central axis, and each engagement stud of a second number of engagement studs is positioned at a second rotational position about its central axis, the second rotational position being different from the first rotational position (col. 3, lines 17-26 discloses that the claws/studs point toward the right, but can point in different directions respectively to allow most advantageous attachment to the bone in different areas of the implant).
Regarding at least claim 14
Similar to above, McDonnell meets the limitations of an orthopaedic prosthetic component, comprising:Page 3 of 8DOCKET NO.: 104525.007805PATENT Application No.: 16/370,538 Office Action Dated: December 28, 2020a base (10), a porous three-dimensional structure (12) attached to the base, the porous three-dimensional structure being configured to permit bone in-growth and having an outer surface boundary (see annotated fig. 5a above), wherein the porous three-dimensional structure includes a plurality of struts (28), and a plurality of engagement studs (14) extending outwardly along respective central axes of the engagement studs from the outer surface boundary of the porous three-dimensional structure, each engagement stud having an outer impact tip (26) configured to engage a patient's bone, wherein each strut (28) is shorter than each engagement stud (see annotated fig. 5a above); wherein each engagement stud (14) of a number of the plurality of engagement studs is rotated about its central axis at an angle from at least one other of the plurality of engagement studs (col. 3, lines 17-26 discloses that the claws/studs point toward the right, but can point in different directions respectively to allow most advantageous attachment to the bone in different areas of the implant), wherein an imaginary plane that is perpendicular to the central axes intersects the plurality  of engagement studs and the plurality of struts, and each engagement stud of a number of the plurality of engagement studs is 1) non-circular in cross section in the imaginary plane (the shape of the stud taught by McDonnell that includes fillets 32 as shown in fig. 5b and/or a wedge-shaped claw 14 as disclosed in col. 3, lines 14-16 is non-circular in cross section in the imaginary plane), and 2) rotated about its central axis at an angle from at least one other of the plurality of engagement studs in the imaginary plane (col. 3, lines 17-26 discloses that the claws/studs point toward the right, but can point in different directions respectively to allow most advantageous attachment to the bone in different areas of the implant), as claimed by applicant.  
Regarding at least claim 15
McDonnell teaches the orthopaedic prosthetic component of claim 14, wherein the plurality of engagement studs (14 in combination with 30) are positioned on an imaginary line extending along the outer surface boundary of the porous three-dimensional structure (12) (the limitation “positioned on” can be interpreted as intersecting with, or being positioned above, or below, the imaginary line at any point; it can be seen in the second annotated fig. 5b below that the stud is positioned on the imaginary line as claimed since it intersects with the imaginary line and also has portions positioned above (14) and below (30) the imaginary line).
[AltContent: textbox (Imaginary line)][AltContent: connector][AltContent: connector][AltContent: arc][AltContent: connector][AltContent: textbox (Outer surface boundary)]
    PNG
    media_image6.png
    279
    266
    media_image6.png
    Greyscale

Regarding at least claim 16
McDonnell teaches the orthopaedic prosthetic component of claim 14, wherein: the plurality of engagement studs include a first number of engagement studs (some of the studs pointing in the right direction) and a second number of engagement studs (some of the studs pointed in a different direction);Page 4 of 11 4825-0260-4515.2DOCKET NO.: 104525.007805PATENT Office Action Dated: March 26, 2021each engagement stud of the first number of engagement studs is positioned at a first rotational position about its central axis, and each engagement stud of the second number of engagement studs is positioned at a second rotational position about its central axis, the second rotational position being different from the first rotational position (col. 3, lines 17-26 discloses claws pointed towards the right and that dependent on the design of the particular implant, different areas of the structure may have the claws pointing in different directions respectively to allow the most advantageous attachment to the bone in different areas of the implant).
Regarding at least claim 21
McDonnell also meets the limitations of an orthopaedic prosthetic component (bone implant), comprising: a base (10), a porous three-dimensional structure (12) attached to the base (fig. 1), the porous three-dimensional structure (12) being configured to permit bone in-growth (col. 4, lines 35-37) and having an outer surface boundary (see annotated fig. 5a above), and an engagement stud (14 in combination with 30) extending outwardly from the outer surface boundary of the porous three-dimensional structure to an outer impact tip (26) configured to engage a patient's bone (col. 3, lines 4-26), wherein the engagement stud includes an elongated body (at least portion 30) positioned in the porous three-dimensional structure (fig. 5a), and an impaction head (22) extending from the elongated body to the outer impact tip (26), wherein a slot (16) extends through the elongated body (col. 2, lines 59-65), and wherein a distance is defined between the outer surface boundary and the outer impact tip, the distance being in a range of 0.03 millimeters and 1 millimeter (col. 3, lines 53-65 and fig. 7 show dimension 9 which is 0.5 mm and indicates a distance from the top surface of struts 28 to the top surface/tip 26 of stud. Further, the top line of dimension 12 in fig. 7 is the centerline of struts 28; therefore it is clear that the distance from the outer surface boundary, which is defined by the centerline of the struts as shown in annotated fig. 5a above, to the tip of the stud falls within the claimed range).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDonnell.
Regarding at least claim 9
McDonnell teaches the orthopaedic prosthetic component of claim 8. McDonnell also teaches that that the claws/studs point toward the right, but can point in different directions respectively to allow most advantageous attachment to the bone in different areas of the implant (col. 3, lines 17-26). However, McDonnell does not teach wherein the second rotational position is 90 degrees from the first rotational position.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to specify that the second rotational position is 90 degrees from the first rotational position, depending on whether this design would provide the most advantageous attachment to the bone in different areas of the implant, as taught by McDonnell.
Regarding at least claim 17
McDonnell teaches the orthopaedic prosthetic component of claim 16. McDonnell also teaches that the claws/studs point toward the right, but can point in different directions respectively to allow most advantageous attachment to the bone in different areas of the implant and that the repeating pattern of the claws may be varied to give optimum primary fixation of the implant to the host bone (col. 3, lines 17-26). However, McDonnell does not explicitly teach wherein an engagement stud of the first number of engagement studs alternates with an engagement stud of the second number of engagement studs.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the component of McDonnell to specify that the varied repeating pattern disclosed by McDonnell includes an engagement stud of the first number of engagement studs that alternates with an engagement stud of the second number of engagement studs, in order to give optimum primary fixation of the implant to the host bone, as taught by McDonnell.
Claims 11-13 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDonnell in view of US Patent Application Publication No. 2009/0216325 A1 to May et al. (May).
Regarding at least claim 11
McDonnell teaches the invention substantially as claimed according to claim 1.
McDonnell also teaches that the anchoring structure is applied to a bone implant and comprises teeth for digging into bone and a network of pores allowing for the circulation of nutrients to promote bone growth (col. 2, lines 1-8). As explained above, the anchoring structure of McDonnell includes a base (10). However, McDonnell does not teach wherein the base includes a tibial platform configured to receive a tibial insert.
May teaches a prosthesis (10) for replacing a portion of a bone comprising a side (18) operable to engage the bone and includes a porous structure (20) and at least one resorbable fixation member (30), for the purpose of enabling bone in-growth for long-term fixation (paragraph 0029). The prosthesis (10) of May also has a base (11) that includes a tibial platform (16) configured to receive a tibial insert (15) (paragraph 0019 discloses a tibial tray 11 that serves as a barrier between the bearing/insert (15) and the tibia).
[AltContent: rect]
    PNG
    media_image7.png
    181
    292
    media_image7.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to specify that the bone implant to which the anchoring structure of McDonnell is applied to a tibial implant such that the base of the anchoring structure includes a tibial platform configured to receive a tibial insert, since the anchoring structure of McDonnell promotes bone ingrowth, in order to ensure long-term fixation of the implant, as taught by May.
Regarding at least claim 12
McDonnell in view of May teaches the invention substantially as claimed according to claim 11. McDonnell also teaches that the anchoring structure is applied to a bone implant and comprises teeth for digging into bone and a network of pores allowing for the circulation of nutrients to promote bone growth (col. 2, lines 1-8). However, McDonnell does not teach wherein an elongated stem extends from the tibial platform to a distal tip, the elongated stem being configured to be implanted in a surgically-prepared proximal end of a patient’s tibia.
May teaches a prosthesis (10) that includes a tibial platform (16) and an elongated stem (30) that extends from the tibial platform (16) to a distal tip (fig. 2A), the elongated stem being configured to be implanted in a surgically-prepared proximal end of a patient’s tibia (paragraph 0023), for the purpose of reducing stress shielding of the tibia (14) (paragraph 0023).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to specify that the bone implant to which the anchoring structure of McDonnell is applied to a tibial implant with an elongated stem extending from the tibial platform to a distal tip, the elongated stem being configured to be implanted in a surgically-prepared proximal end of a patient’s tibia, in order to reduce stress shielding of the tibia, as taught by May.
Regarding at least claim 13
McDonnell in view of May teaches the invention substantially as claimed according to claim 12. McDonnell also teaches that the anchoring structure is applied to a bone implant and comprises teeth for digging into bone and a network of pores allowing for the circulation of nutrients to promote bone growth (col. 2, lines 1-8). However, McDonnell does not teach wherein the porous three-dimensional structure is attached to a distal surface of the tibial platform and the elongated stem extends outwardly through the three-dimensional structure.
May teaches a prosthesis (10) for replacing a portion of a bone comprising a porous structure (20) attached to a distal surface (18) of the tibial platform (16) and at least one resorbable fixation member (elongated stem; 30) that extends outwardly through the three-dimensional structure (fig. 2A), for the purpose of enabling bone in-growth for long-term fixation (paragraph 0029) and reducing stress shielding of the tibia (14) (paragraph 0023).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to specify that the bone implant to which the anchoring structure of McDonnell is applied is a tibial implant, wherein the porous three-dimensional structure is attached to a distal surface of the tibial platform and the elongated stem extends outwardly through the three-dimensional structure, in order to enable bone in-growth for long-term fixation and also to reduce stress shielding of the tibia, as taught by May.
Regarding at least claim 18
McDonnell teaches the invention substantially as claimed according to claim 14.
McDonnell also teaches that the anchoring structure is applied to a bone implant and comprises teeth for digging into bone and a network of pores allowing for the circulation of nutrients to promote bone growth (col. 2, lines 1-8). As explained above, the anchoring structure of McDonnell includes a base (10). However, McDonnell does not teach wherein the base includes a tibial platform configured to receive a tibial insert.
May teaches a prosthesis (10) for replacing a portion of a bone comprising a side (18) operable to engage the bone and includes a porous structure (20) and at least one resorbable fixation member (30), for the purpose of enabling bone in-growth for long-term fixation (paragraph 0029). The prosthesis (10) of May also has a base (11) that includes a tibial platform (16) configured to receive a tibial insert (15) (paragraph 0019 discloses a tibial tray 11 that serves as a barrier between the bearing/insert (15) and the tibia).[AltContent: rect]
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to specify that the bone implant to which the anchoring structure of McDonnell is applied to a tibial implant such that the base of the anchoring structure includes a tibial platform configured to receive a tibial insert, since the anchoring structure of McDonnell promotes bone ingrowth, in order to ensure long-term fixation of the implant, as taught by May.
Regarding at least claim 19
McDonnell in view of May teaches the invention substantially as claimed according to claim 18. McDonnell also teaches that the anchoring structure is applied to a bone implant and comprises teeth for digging into bone and a network of pores allowing for the circulation of nutrients to promote bone growth (col. 2, lines 1-8). However, McDonnell does not teach wherein an elongated stem extends from the tibial platform to a distal tip, the elongated stem being configured to be implanted in a surgically-prepared proximal end of a patient’s tibia.
May teaches a prosthesis (10) that includes a tibial platform (16) and an elongated stem (30) that extends from the tibial platform (16) to a distal tip (fig. 2A), the elongated stem being configured to be implanted in a surgically-prepared proximal end of a patient’s tibia (paragraph 0023), for the purpose of reducing stress shielding of the tibia (14) (paragraph 0023).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to specify that the bone implant to which the anchoring structure of McDonnell is applied to a tibial implant with an elongated stem extending from the tibial platform to a distal tip, the elongated stem being configured to be implanted in a surgically-prepared proximal end of a patient’s tibia, in order to reduce stress shielding of the tibia, as taught by May.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.H/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774